IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00106-CV

FREDRICK-MARSHAL: VAN HORN,
                                                           Appellant
v.

C. PAUL KEEFER, THE ESTATE OF JEWEL
KEEFER, DECEASED, SAMUEL P. CAMPO,
AND MICHA J. CAMPO,
                                                           Appellees


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 83617


                          MEMORANDUM OPINION


      Fredrick-Marshal: Van Horn appeals the trial court’s order granting summary

judgment in favor of C. Paul Keefer, the Estate of Jewel Keefer, Samuel P. Campo, and

Micha J. Campo (collectively referred to as the Keefers). We affirm.

      The trial court rendered judgment against Van Horn on the Keefers’ affirmative

defenses of limitations, laches, res judicata, and collateral estoppel. On appeal, Van

Horn raises three numbered statements called “point of interest,” eleven numbered
statements called “issue,” and one numbered statement called “issues regarding the

below,” none of which address why the trial court’s summary judgment was erroneous

on each of the grounds upon which it was granted.1 When a separate and independent

ground that supports a judgment is not challenged on appeal, the appellate court must

affirm the lower court's judgment. In the Interest of D.B., 153 S.W.3d 575, 576-577 (Tex.

App.—Amarillo 2004, no writ); San Antonio Press v. Custom Bilt Mach., 852 S.W.2d 64, 65

(Tex. App.—San Antonio 1993, no writ); Herndon v. First Nat'l Bank of Tulia, 802 S.W.2d
396, 400 (Tex. App.—Amarillo 1991, writ denied). See State Farm Mutual Automobile Ins.

Co. v. Cowley, 468 S.W.2d 353, 354 (Tex. 1971). Accordingly, Van Horn’s issues are

overruled.

       The trial court’s judgment is affirmed.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 1, 2012
[CV06]



1 We have not attempted to categorize the statements in Van Horn’s “Supplemental Brief” filed after
submission of the case. It contains additional “Issues Present for Review” and “Issues” some of which
are a bit more focused on the summary judgment grounds but not in a manner that constitutes a proper
challenge to the ground. At least not a proper challenge based upon proper citation to authority and the
record and argument as to why Texas law would provide the relief he has requested. At least not an
argument that we can understand.

Van Horn v. Keefer                                                                               Page 2